DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/21 have been fully considered but they are not persuasive.
On page 6 regarding specification objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees and withdraws the objection to the specification.
On pages 6-7 regarding drawing objections Applicant argues amendments overcome most drawing objections. However, Applicant argues the “woven material” is shown in Figures 21f and g (referring to the first support, second support, and bridging elements). The Examiner respectfully notes that Figures 21f and g, elements 2130a, 2130b, and 2120c appear to be referring to the first support, second support, and bridging elements, and none of these appear to be the “woven material”. The Examiner notes the same reference character cannot be used to designate two different items. Further, no woven material appears to be shown by the figures mentioned. 
On page 7 regarding drawing objections Applicant argues that while the specification “does not reference the bridging member in regard to” Figs 21a-c, the spec “does contemplate arranging, substituting, combining, separating, and designing the support for the implant valve frame to comprise a first support element, second support element, and bridging element.
The Examiner respectfully points out to Applicant that the drawing objection is not a 112a rejection. Applicant’s response that the claimed subject matter isn’t shown is simply that the specification has support. However, claimed subject matter must be shown according to the MPEP. This objection is accordingly maintained. 
On page 7 regarding 112b rejections Applicant argues amendments overcome the rejections of record with respect to most rejections. Specifically however, Applicant argues “semi-rigid” is defined as “stiff and solid, but not inflexible”. 
 The Examiner respectfully disagrees, pointing out that in the context of the claim, it is unclear what the boundaries would be. Applicant hasn’t provided the Examiner with any example materials that might meet the definition of “semi-rigid” or even any materials which might not meet the definition of “semi-rigid”. It is a term of degree, which Applicant needs to clarify for the claim to be definite. 
On page 9 regarding 103 rejections Applicant argues that Fogarty’s second prosthesis does not have a “substantially D-shape” as amended claims require. 
The Examiner respectfully disagrees, but refers to the rejection below regarding amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame anchor being in mechanical communication with the at least one bridging element, the valve frame , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-17, 19-23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to “an annulus of the cardiovascular valve” with improper antecedent basis.
Further, the claim is unclear for claiming the valve frame is “substantially” D-shaped, when the specification hasn’t made it clear or provided any standard for measuring how something is “substantially” D-shaped. Without a standard with which 
Claim 14 is indefinite since it is unclear since it is uncertain whether the frame anchor is configured to stabilizing the valve frame, which is in mechanical communication with the adjustable stabilizing ring… or whether it means that the frame anchor is configured to stabilize the valve frame with relation to the adjustable stabilizing ring, or some other explanation.
Claim 15 is indefinite for having improper antecedent basis for “the at least one frame anchor” and “the at least one bridging element”. It is unclear what these are referring to.
Claim 19 is indefinite for claiming the valve frame is “semi-rigid”. Notably, it is unclear what this means (specifically as it is compared to “rigid” or “not rigid”. The specification has also not defined this term of degree, leading the person of ordinary skill in the art to be unclear where the boundaries of the claim actually lie. Clarification is required.  
Claim 26 is indefinite for claiming the stabilizing ring is “semi-rigid”. Please see the explanation to the rejection to claim 19 above. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 11-13, 19-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich JR et al. (US 20130282114 A1), hereinafter known as Schweich in view of Tsukashima et al. (US 20120123531 A1), hereinafter known as Tsukashima further in view of Lane et al. (US 20110319989 A1), hereinafter known as Lane.
Regarding claim 1 Schweich discloses an implantable valve system comprising:
an adjustable stabilizing ring comprising:
a body member having an annular operable geometry (Figure 6 item 345);
an implantable valve frame in mechanical communication with the adjustable stabilizing ring (Figure 6 item 342),
wherein the annular operable geometry has a closed state to conform to the annulus of the cardiovascular valve (Figures 6-7 item 345, [0090]);
but is silent with regards to the body member having an elongate insertion geometry which is configured to allow percutaneous passage of the stabilizing ring via catheter to a position adjacent the annulus, 
the adjustable stabilizing ring further comprising a plurality of anchors,
and the implantable valve frame comprising a substantially D-shape.
However, regarding claim 1 Tsukashima teaches an implantable valve repair device which includes an adjustable stabilizing ring (Figure 1a) comprising a body member (Figure 1a item 113) transitionable from an elongate insertion geometry to an annular operable geometry, wherein the elongate insertion geometry is configured to allow percutaneous passage of the stabilizing ring via catheter to a position adjacent to an annulus of the valve, and the annular operable geometry has a closed state to conform to the annulus of the valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tsukashima discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, the Abstract and Figures 1a and 1d); and a plurality of anchors (Figure 2a item 104) deployable in the annular operable geometry (this appears to be stated as a functional limitation of the anchors, which the anchors are capable of doing. See the explanation regarding functional limitations above. See also [0053].) to engage the annulus of a cardiovascular valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 
Schweich and Tsukashima are involved in the same field of endeavor, namely valve repair deviecs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the valve system of Schweich by having the adjustable stabilizing ring have an elongate delivery configuration such as is taught by Tsukashima as a known method to enable delivery of the ring through a catheter (use of a known technique to a known device to yield predictable results). Further, it would have been obvious to include the anchors of Tsukashima in order to provide a method for securement of the system to the native annulus, thus preventing migration and a more secure device. 
Further, regarding claim 1 Schweich teaches their device is to be sized and shaped for implantation at a native mitral valve ([0090]) and Lane further teaches valve implants for repairing a native mitral valve should be D-shaped in order to conform to the normal contours of the native valve ([0020]). Schweich and Lane are involved in the same field of endeavor, namely heart valve repair. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the valve system of the Schweich Tsukashima Combination by having the implantable valve frame being D-shaped such as is taught by Lane in order to conform to the natural contours of the native mitral valve annulus (Lane [0020]).
claim 2 the Schweich Tsukashima Lane Combination teaches the valve system of claim 1 substantially as is claimed,
wherein Schweich further discloses three valve leaflets are attached to the implantable valve frame ([0021] tri-leaflet arrangement; [0037]).
Regarding claim 3 the Schweich Tsukashima Lane Combination teaches the valve system of claim 1 substantially as is claimed,
wherein Schweich further teaches various embodiments wherein the device is covered in a flexible material ([0079] ePTFE; [0093] fabric),
and Tsukashima further teaches the adjustable stabilizing ring is coated with a pliable material ([0056] Dacron which is disposed about the entire circumference of the ring 100 which can change its geometry, is understood inherently to be pliable).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Schweich Tsukashima Lane Combination so that the implantable valve frame is covered in a fabric (pliable material) such as is taught by other embodiments of Schweich in order to ensure the device has a biocompatible surface (Schweich [0079]).
Regarding claim 4 the Schweich Tsukashima Lane Combination teaches the system of claim 3 substantially as is claimed,
wherein Schweich further teaches the pliable material is a polymer ([0079] ePTFE)
and Tsukashima further teaches the pliable material is a polymer ([0056] Dacron).
claim 5 the Schweich Tsukashima Lane Combination teaches the system of claim 3 substantially as is claimed,
wherein Tsukashima further teaches the pliable material is a polyester ([0056] Dacron), 
but Schweich is silent with regards to the material being a polyester.
However, regarding claim 5 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Schweich Tsukashima Lane Combination by having the coating material be polyester since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 6 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame comprises a first support element (Annotated Figure 6), a second support element (Annotated Figure 6), and at least one bridging element extending from the first support element to the second support element Annotated Figure 6).

    PNG
    media_image1.png
    379
    557
    media_image1.png
    Greyscale

Regarding claim 7 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame further comprises a leaflet at least partially secured to the bridging element ([0021] the leaflet is secured to the interior of the bridging element, which makes up the body of the valve system (not including the two ridges 344 and securing member 345); [0037]).
Regarding claim 8 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
wherein Schweich further discloses the at least one bridging element comprises a continuous surface with a first end, and a second end (Annotated Figure 6), wherein the first end is in contact with an entirety of the support 
Regarding claim 9 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
wherein Schweich further discloses the bridging element comprises a collapsible material ([0089] Nitinol).
Regarding claim 11 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
but is silent with regards to the bridging element comprising a plurality of independent bridging elements.
However, regarding claim 11 the applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Additionally, it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). In this case, the construction of the bridging element out of a plurality of independent bridging elements (e.g. separate swatches of valve material) would have been obvious to the person of ordinary skill in the art. 
Regarding claim 12 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,

Regarding claim 13 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
wherein Schweich further discloses at least a portion of an exterior surface of the at least one bridging element is in mechanical communication with the adjustable stabilizing ring (Figure 6).
Regarding claim 19 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame is semi-rigid (as is best understood, all solid structures are understood to be at least “semi-rigid”).
Regarding claim 20 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame is at least partially collapsible ([0089]).
Regarding claim 21 the Schweich Tsukashima Lane Combination teaches the system of claim 20 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame is configured to be delivered via the catheter in an at least partially collapsed state (this is stated as an “intended use” of the valve frame which Schweich is understood capable of meeting. See [0089]).
claim 22 the Schweich Tsukashima Lane Combination teaches the system of claim 20 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame is expandable ([0089]).
Regarding claim 23 the Schweich Tsukashima Lane Combination teaches the system of claim 20 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame is self-expandable ([0089] Nitinol)
Regarding claim 25 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame comprises a shape memory material ([0089] Nitinol).
Regarding claim 26 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Tsukashima further teaches the adjustable stabilizing ring in the annular operable geometry is semi-rigid in the closed state (as is best understood, all solid structures are understood to be at least “semi-rigid”)


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich, Tsuckashima, and Lane as is applied above in view of Fogarty et al. (US 20040122514 A1), hereinafter known as Fogarty.
claims 14-15 the Schweich Tsukashima Lane Combination teaches the system of claim 6 substantially as is claimed,
but is silent with regards to the valve frame comprising at least one frame anchor.
However, regarding claims 14-15 Fogarty teaches a valve system in which an implantable valve frame comprises at least one frame anchor configured to stabilize the implantable valve frame in mechanical communication with the adjustable stabilizing ring ([0124] the valve frame 68 and ring 2 include magnets to encourage communication therebetween, which are considered to be ring anchors) so that the at least one frame anchor is in mechanical communication with the at least one bridging element (within the proposed combination, the frame anchors which stabilize the valve frame in communication with the stabilizing ring, would be in mechanical communication with the bridging element). 
Schweich and Fogarty are involved in the same field of endeavor, namely valve systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Schweich Tsukashima Lane Combination by including anchors which connect the two structures together such as is taught by Fogarty as a redundant method to ensure the two materials don’t move around or adjust once implanted, thus increasing the safety of the device for implantation within a patient.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich, Tsukashima, and Laneas is applied above further in view of Chuter (US 20090125098 A1).
Regarding claim 16 the Schweich Tsukashima Lane Combination teaches the system of claim 1 substantially as is claimed,
wherein Schweich further discloses the implantable valve frame comprises a material (see explanation to the rejection of claim 3 above ),
but is silent with regards to that material being woven.
However, regarding claim 16 Chuter teaches that valve frames are known to be of a woven material (Figure 7; [0041] braid). Schweich and Chuter are involved in the same field of endeavor, namely heart valve repair devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve frame of the Schweich Tsukashima Lane Combination by having the valve frame comprise a woven material such as is taught by Chuter as a known construction of valve frames in the art as being suitable for maintaining valve patency.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/03/21